Citation Nr: 0908532	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim for service connection for bilateral knee 
arthralgia.

2.  Whether new and material evidence was received to reopen 
the claim for service connection for a right elbow 
disability.

3.  Entitlement to service connection for arthritis of the 
left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 through 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In April 2008, 
the Veteran testified before the undersigned at a travel 
Board hearing; a transcript of that hearing has been included 
in the claims folder.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a 
bilateral knee disability and right elbow disability were 
denied in a May 1993 rating decision on the basis that there 
were no currently diagnosed disabilities related to the knees 
or right elbow.

2.  The May 1993 rating decision was not appealed.

3. There has been no new evidence received since the May 1993 
rating decision establishing a currently diagnosed bilateral 
knee or right elbow disability.

4.  There is no competent medical evidence showing a 
currently diagnosed left elbow disability.




CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
the claim for entitlement to service connection for bilateral 
knee arthralgia. 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a right 
elbow disability. 38 C.F.R. § 3.156 (2008).

3.  A current left elbow disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 
The Veteran is seeking to reopen his claims for service 
connection for bilateral knee arthralgia and a right elbow 
disability. These claims were both previously denied and not 
appealed. See May 1993 rating decision. The Veteran did not 
file a notice of disagreement (NOD) with regard to the May 
1993 decision; it, therefore, became final in May 1994.  
38 C.F.R. §§ 3.104, 20.1103 (1992).

The Veteran filed a written statement in January 2004 seeking 
to reopen these claims. The law provides that a claim that 
has been denied, and not appealed, will not be reopened and 
allowed, unless new and material evidence is presented or 
secured. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

When the RO reopens a Veteran's previously denied claims and 
considers the claims on a de novo basis, the Board is not 
bound by those determinations and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this case, 
however, the RO denied the Veteran's effort to reopen the 
claim on the basis that no new and material evidence was 
submitted to support the claims being reopened.

The claims were both denied because "no chronic pathology 
was found on the VA exam report of 2-18-93 to support the 
diagnosis."  See May 1993 rating decision. Thus, in order to 
reopen the claims, the Veteran must submit evidence that was 
not in the file at the time of the May 1993 decision, which 
shows current bilateral knee disability and a right elbow 
disability, and which suggests that those conditions are 
related to active service. Unfortunately, there has been no 
such evidence received with regard to either claim. 

Evidence added to the claims folder since the May 1993 
decision includes years of VA outpatient treatment records 
showing complaints related to knee and elbow pain.  A 
September 1992 handwritten treatment note added to the file 
after the May 1993 decision shows pain specifically related 
to the right knee and right elbow.  The suggestion was made 
at that time that the Veteran had traumatic osteoarthritis, 
but there were no x-rays taken or other diagnostic testing at 
that time.  The next treatment in May 1993 also shows 
complaints of pain in the elbows and knees, but without 
diagnosis related to those complaints of pain.  More than six 
years later, in June 1999, the Veteran again complains of 
pain in his right arm and right knee, but there is again no 
related diagnosis.

Still having symptoms of pain, the Veteran's treating 
physician ordered an x-ray in 2005.  The April 2005 x-ray 
report of the elbows and knees reveals an "essentially 
normal exam."  December 2006, December 2007, and April 2008 
reports continue to show that the Veteran sought medical 
treatment due to pain in his knees and elbows.  Although the 
Veteran complains of pain, no current disability has been 
diagnosed, which could constitute new and material evidence 
to reopen these claims. Complaints of pain alone are not 
enough. There must be competent medical evidence of a current 
disability resulting from that condition or injury. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."). 

The record is entirely devoid of evidence of establishing a 
diagnosed disability relating to either the knees, or the 
right elbow. There has simply been nothing submitted on this 
issue since the last final rating decision.  Because there 
has been no new evidence received on the issues of either 
entitlement to service connection for bilateral knee 
arthralgia, or entitlement to service connection for a right 
elbow disability, there is no basis upon which to reopen the 
claims. The May 1993 decision is final and evidence that is 
both new and material is required to reopen these issues. 
Without such evidence, the Veteran's claims must be denied.

Service Connection
The Veteran is also seeking service connection for a left 
elbow disability. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Veteran's claim fails because he does not meet the first 
element of establishing service connection.  While the 
Veteran contends that he has arthritis in his left elbow, 
there is no competent medical evidence documenting a current 
diagnosis of any disability.

At the time of his April 2008 hearing, the Veteran reported 
that he has arthritis in the left elbow.  See hearing 
transcript at page 17.  He did not report any particular in-
service injury to the left elbow, but that he was exposed to 
extreme cold weather during his tours in Germany and Korea.  
Id. at pages 4-5.  He contends that he currently has left 
elbow arthritis as a result.  

While the Veteran clearly contends that he has a current 
diagnosis related to his left elbow, such a suggestion by 
either the Veteran or his representative is not sufficient 
medical evidence of such.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a current left elbow diagnosis is required for service 
connection.

A review of the claims folder does not reveal any such 
diagnosis.  In a February 1993 VA joint examination the left 
elbow was not considered.  The Veteran first mentioned his 
left elbow pain to a VA doctor in May 1993.  There was no 
diagnosis made at that time, nor was there follow up 
treatment.  A review of the medical evidence reveals that he 
next complains of pain in his arms in March and April 2005, 
but again there was no diagnosis related to that complaint of 
pain.  A December 2007 VA pain assessment also yielded no 
diagnosis.  An April 2008 note also shows complaints of pain 
without swelling or redness, and without a medical diagnosis.  

Complaints of pain alone are not enough. There must be 
competent medical evidence of a current disability resulting 
from that condition or injury. See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  The record is simply 
devoid of evidence of a current disability related to the 
left elbow.  Without such, service connection is not 
warranted under 38 C.F.R. § 3.303.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is no basis upon which to grant the Veteran's claim.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim and his 
claims to reopen. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in March 2004 and September 2008 
informing him of the evidence necessary to establish service 
connection, as well as informing him of what is necessary to 
reopen previously denied final decisions. The Veteran was 
notified of what was necessary to establish his claims, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf. These letters satisfied the requirements of 38 
C.F.R. § 3.159(b)(1) (2008). In the September 2008 letter, 
the Veteran was also informed of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and informed of the definition of "new and 
material evidence," as well as precisely what evidence is 
necessary to reopen the claims, depending upon the basis of 
the previous denial, as is required under Kent v. Nicholson, 
20 Vet. App. 1 (2006). Following this notice, VA 
readjudicated the claims. VA's duty to notify the Veteran was 
met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service treatment records, post-
service VA treatment records, and VA examination reports have 
been associated with the claims folder.  The Board notes that 
the Veteran contends that he was treated by a Dr. V. for his 
claimed disabilities, but that Dr. V.'s office submitted a 
statement that they have no records for the Veteran.  See 
April 2008 statement from Dr. V.'s office.  He requested and 
was afforded a Board hearing, and the April 2008 transcript 
is of record. 

The Board notes that the Veteran was not afforded a VA 
examination with regard to these claims.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Without evidence of a current 
disability, despite x-ray evidence and many years of 
examination reports, there is no need for an examination to 
determine the outcome of this claim.  Simply stated, the 
prerequisites of McLendon are not apparent in this case, 
because there is no current disability.

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.
ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for bilateral 
knee arthralgia; the Veteran's claim is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a right elbow 
disability; the Veteran's claim is denied.

Entitlement to service connection for a left elbow disability 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


